           Case 1:20-cv-04804-RA Document 16 Filed 06/26/20 Page 1 of 1
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 6-26-20

 AGRI EXOTIC TRADING, INC.,

                                 Plaintiff,

                         v.                                        20-CV-4804 (RA)

 CLINTON HALL HOLDINGS, LLC,                                            ORDER
 DREAMY BURGERS AND BEER 51,
 LLC, GREAT BEER, FOOD AND GAMES,
 LLC, SWEET 36 HOSPITALITY, LLC,
 T.B. FULTON 2, LLC, AND ARISTOTLE
 G. HATZIGEORGIOU,

                                 Defendants.

RONNIE ABRAMS, United States District Judge:

         This case has been assigned to me for all purposes. It is hereby:

         ORDERED that Plaintiff shall notify the Court within five (5) days of effecting service

on all Defendants. Plaintiff shall also file affidavits on ECF certifying that such service has been

effectuated.

SO ORDERED.
Dated:      June 26, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
